                  Case 18-18653-RAM               Doc 67          Filed 03/02/21      Page 1 of 2




                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

In re:                                                                              CASE NO. 18-18653-RAM
                                                                                    CHAPTER 13
Mayda Elisa Silva


Debtor.                                       /

                                       MOTION TO MODIFY PLAN

         COMES NOW, the Debtor, Mayda Elisa Silva, and by and through the undersigned attorney

files this Motion to Modify Plan and states as follows:

1) The Debtor filed a petition for Chapter 13 bankruptcy on July 17, 2018.

2) The Debtor’s Chapter 13 plan was confirmed on January 22, 2019.

3) The Debtor is seeking to modify the plan to extend the length of the plan to 84 months pursuant to the

     CARES Act of 2020 due to loss of income and financial hardship arising from the COVID-19

     pandemic .

4)   The Debtor is also seeking to conform to the notice of mortgage payment change claim #3-1 filed by

     U.S. Bank Trust N.A.

         WHEREFORE, the Debtor, Mayda Elisa Silva, respectfully requests this Motion to Modify Plan

be GRANTED.

I hereby certify that I am admitted to the Bar of the United States District Court for the Southern District of Florida
and I am in compliance with the additional qualifications to practice in the Court set forth in Local Rule 2090-1 (A).




                                                         1 of 2
Case 18-18653-RAM   Doc 67       Filed 03/02/21   Page 2 of 2




                                     Respectfully submitted,

                                     Law Offices of Patrick L. Cordero, P.A.
                                     Attorney for Debtor
                                     7333 Coral Way
                                     Miami, Florida 33155
                                     Tel: (305) 445-4855

                                     /s/ (FILED ECF)
                                     Miriam Marenco, Esq.
                                     FL Bar No. 86115




                        2 of 2
